DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim essence subject matter regarding, “a slower dynamic response”, “a faster dynamic response”, “a virtual robot” and “base position offset”, “a physical environment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 7, applicant recited claim limitation regarding, “a slower dynamic response…a faster dynamic response” does not distinctly set forth the basis regarding the relative terms regards applicant’s invention that ought to be set forth particularly and distinctly.  
In this instant case, applicant recited “slower” and “faster” response are deemed to be relative terms without a basis regards applicant’s invention for how slow/fast are slower/faster in relation to basis or whether “slower” itself reference to “faster” as variable itself without a basis.  Please also see MPEP 2173.05(b). I. Terms of Degree and II. Reference to an object that is variable.  Appropriate further clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(, in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 8, 14, 17 - 19, 23 - 28, 30 and 32 are rejected under 35 U.S.C. 102(2) as being anticipated by Crampton, US Pat Pub No. 2008/0235970.

Regarding claims 1, 30 and 32, Crampton shows a system with a method for performing interactions within a physical environment using computer readable medium (See at least figure 1c with industrial robot system with tooltip working with workpiece 9 along with computer 151 along with automated tooltip calibration method on Para 0020, 0037 and 0040 ) including:
a robot base that undergoes movement relative to the environment (See at least figure 6 for industrial robot with base equipped with wheel 111); a robot arm mounted to the robot base (See at least figure 6 for robot arm), the robot arm including an end effector mounted (See at least figure 1 for robot arm tooltip);
a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (See at least Para 0211 for common coordinate system with respect to environment floor; see also figure 55 for global coordinate system with respect to multiple robot arm cell; See also Para 0002 for CNC Coordinate Measurement Machine with moving bridge structure for robot arm and base);
a control system that: acquires an indication of an end effector destination (See also Para 0375 for robot coordinate system along with Probe/Tool coordinate system along with photogrammetric target 141 as the indication for the destination that attached to object 9 on Para 0214 also on figure 9);
determines a robot base position using signals from the tracking system (See at least Para 0198 for robot base comprises CMM/Coordinate Measurement Machine Segment 131 as the tracking system as robot base coordinate measurement also shown on figure 5D);
calculates an end effector path extending to the end effector destination at least in part using the robot base position (See at least Para 0337 and 0342 for path grogram generated; see also Para 0210 for locating precise jig/effector tooltip in a known location relative to CMM coordinate system using in part of base location);
generates robot control signals based on the end effector path (See at least Para 0500 for robot to be controlled via positional feedback based upon machining path);
applies the robot control signals to the robot arm to cause the end effector to be moved along the end effector path towards the destination (See at least Para 0500 for robot to be controlled via positional feedback as the control signal based upon machining path); repeats steps to move the end effector towards the end effector destination (See at least Para 0500 for robot to be controlled via positional feedback as the continuous repeat signal based upon machining path; see also figure 59B and 74 for continuous robot control in target approaching and moving to next target in repeat states). 

Regarding claim 2, Crampton shows the end effector destination is defined relative to an environment coordinate system and the control system (See at least Para 0375 for coordinate system in tool tip coordinate system along with global coordinate system for CMM on Para 0133 and figure 55):
calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to the robot base coordinate system at least in part using the robot base position (See at least Para 0211 for coordinate transformation); 
calculates an end effector path extending to the transformed end effector destination in the robot base coordinate system (See at least Para 0337 and 0342 for path grogram generated; see also Para 0210 for locating precise jig/effector tooltip in a known location relative to CMM coordinate system using in part of base location).

Regarding claim 3, Crampton shows the end effector destination includes an end effector pose (See at least Para 0303 for probe 90 pose at orientation an position equipped constantly including end effector destination), 
the tracking system measures a robot base pose(See at least Para 0248 for common coordinate system with respect to environment floor; see also figure 55 for global coordinate system with respect to multiple robot arm cell; See also Para 0003 for CNC Coordinate Measurement Machine with moving bridge structure for robot arm and base);
 the control system:
determines a current robot base pose using signals from the tracking system (See at least Para 0264 and 0267 for base orientation);
calculates an end effector path based on the current robot base pose (See at least Para 0500 for path generated for CMM model in 7 axis with position and orientation; See also Para 0536 with path planning in orientation).

Regarding claim 4, Crampton shows determines an end effector pose relative to the robot base coordinate system (See at least Para 0537 for probe calibration in relative to robot CMM coordinate system);
determines a current robot base pose using signals from the tracking system (See at least Para 0267 for base orientation based upon CMM as tracking system implementing laser tracer on Para 0214);
calculates the end effector path using the current robot base pose (See at least Para 0333 for probe path based upon CMM including robot base pose).

Regarding claim 5, Crampton shows determines an end effector position (See at least Para 0003 for quasi static measurement for probe/end effector position); calculates the end effector path using the end effector position (See at least Para 0003 for quasi static measurement for probe/end effector position moving from one point to next as path).

Regarding claim 6, Crampton shows the control system determines the end effector position in a robot base coordinate system using robot arm kinematics (See at least Para 0388 and 0389 for kinematics software 391; see also Para 0302 and 0303 for probe 93/94 using kinematic amount).

Regarding claim 7, Crampton shows the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position (See at least Para 0230 for CMM encoder on each robot segment including robot base control in slower outer loop control and contact probe measurement are in inner loop high speed control design for faster dynamic response; see also Para 0396 for automatic slower speed measurement for in CMM segment measure due to force/ strain).

Regarding claim 8, Crampton shows the robot base is a movable robot base (See at least figure 6 for robot base equipped with wheel 111), the system includes a robot base actuator that moves the robot base relative to the environment (See at least figure 6 for robot base equipped with wheel 111 moves relative to environment).

Regarding claim 15, Crampton shows acquires an indication of a plurality of end effector destinations (See at least Para 0003 for robot probe/effector moving from one to next as multiple end effector locations; see also figure 9 and Para 214 for multiple targets 141 mounted on object 9 as effector destination ); 
determines a robot base position at least in part using signals from the tracking system (See at least Para 0211 for common coordinate system with respect to environment floor; see also figure 55 for global coordinate system with respect to multiple robot arm cell; See also Para 0002 for CNC Coordinate Measurement Machine with moving bridge structure for robot arm and base);
calculates a robot base path extending from the robot base position in accordance with the end effector destinations (See at least Para 0333 for robot path generated for robot CMM with respect to device marks on the object), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile (See at least Para 0231 for robot dynamics with defined max angular velocity of robot joint for movement path velocity profile);  generates robot base control signals based on the robot base path (See at least Para 0333 for robot path generated for robot CMM with respect to device marks/target on the object; see also Para 0565 for robot arm 700 mounted on the vehicle with wheel 702 actuated by motor unit 703 with moving follows targets 714); 
applies the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile (See at least Para 0231 for robot dynamics with defined max angular velocity of robot joint for movement path velocity profile; see also Para 0565 for robot arm 700 mounted on the vehicle with wheel 702 actuated by motor unit 703 with moving follows targets 714).

Regarding claim 17, Crampton shows monitors end effector interaction (See at least Para 0026 and 0216 for teaching pendant ); selectively modifies the robot base control signals to cause the robot base to move at a robot base velocity below the robot base path velocity profile depending on results of the monitoring (See at least Para 0371 and 0565 for teaching pendant for control the robot manually and selectively depending upon user monitoring manual control; also on at least Para 0231 for robot dynamics with defined max angular velocity of robot joint for movement path velocity profile ).

Regarding claim 18, Crampton shwos the robot base path includes an interaction window associated with each end effector destination (See at least Para 0589 for interactive teaching for series of robot movement as robot path; See at least Para 0333 for robot path generated for robot CMM with respect to device marks/target on the object; see also Para 0565 for robot arm 700 mounted on the vehicle with wheel 702 actuated by motor unit 703 with moving follows targets 714; also on Para 0010 for time stamping for each interpolation along with calibration when each time each probe is changed as interaction window),
the control system controls the robot arm to interaction with movement of the end effector along an end effector path to the end effector destination as the robot base enters interaction window  (See at least Para 0589 for interactive teaching for series of robot movement as robot path; See at least Para 0333 for robot path generated for robot CMM with respect to device marks/target on the object; see also Para 0565 for robot arm 700 mounted on the vehicle with wheel 702 actuated by motor unit 703 with moving follows targets 714; also on Para 0010 for time stamping for each interpolation along with calibration when each time each probe is changed as interaction window). 

Regarding claim 19, Crampton shows a first tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (See at least Para 0211 for common coordinate system with respect to environment floor; see also figure 55 for global coordinate system with respect to multiple robot arm cell; See also Para 0002 for CNC Coordinate Measurement Machine with moving bridge structure for robot arm and base);
 a second tracking system that measures movement of the robot base (See at least Para 0587 for radio location system and dead reckoning system measures the movement of robot base),
determines the robot base position at least in part using signals from the first tracking system (See at least Para 0211 for common coordinate system with respect to environment floor; see also figure 55 for global coordinate system with respect to multiple robot arm cell; See also Para 0002 for CNC Coordinate Measurement Machine with moving bridge structure for robot arm and base); 
 determines a robot base position using signals from the second tracking system in the event of failure of the first tracking system (See at least Para 0587 for dead reckoning system to be used in the event without target 714 implementation in the first tracking system);
 controls the robot arm to move the end effector along the end effector path at a reduced end effector speed (See at least Para 0355 for surface speed that moves robot arm/effector slower when robot moves and only scan featured areas in stepwise manner). 

Regarding claim 23, Crampton et al shows the control system generates the robot control signals taking into account at least one of:  an end effector velocity profile ( See at least Para 0231 for robot dynamics with defined max angular velocity of robot joint for movement path velocity profile); robot dynamics (See at least Para 0231);  robot kinematics (See at least Para 0382 for robot kinematics software). 

Regarding claim 24, Crampton et al shows the control system includes a computer numerical control system (See at least Para 0002 for Computer Numerically Controlled Coordinate Measurement Machine, CNN CMM). 

Regarding claim 25, Crampton shows the control system at least one of: 
repeats steps for processing cycles of the control system (See at least Para 0003 for automated measurement in quick cycle time with repeatability).


Regarding claim 26, Crampton shows the robot base includes a head mounted to a boom (See at figure 19 with robot base 2 includes a head/arm controller 210 mounted to axis 43 as the boom). 

Regarding claim 28, Crampton shows positioning objects or material in the environment (See also Para 0375 for robot coordinate system along with Probe/Tool coordinate system along with photogrammetric target 141 as the indication/positioning for the destination that attached to object 9 on Para 0214).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crampton, US Pat Pub No. 2008/0235970 in view of Henriksson et al, PCT/EP2017/053671 in view of US Pat Pub No. 2020/0009730.

Regarding claim 11, Crampton shows determines virtual offset for the robot and defined partially in accordance with an end effector position (See at least figure 4 for virtual offset 81 with respect to end effector/probe position on Para 0192);
 Henriksson et al further shows determines a virtual robot base position offset from the robot base (See at least Para 0064 and 0067 for realizing virtual robot base position/orientation defined from the robot base coordinate frame for each joint including base along with offset value); uses the virtual robot base position to generate robot base actuator control signals (See at least Para 0073 for robot all joints actuator control based upon virtual robot base position for position/speed gain ). 
It would have been obvious for creating virtual robot implementing virtual robot base position of Henriksson, for the 7 axis CAD software packaging of Crampton, in order to realize the virtual robot offset including base for calibration purpose, as both desired by Henriksson and Crampton.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crampton, US Pat Pub No. 2015/0166413.
Kolb et al, US Pat No. 9757859.
Nagasaka, US Pat Pub No. 2010/0206651.
Bradski et al, US Pat Pub No. 2016/0221187.
Kamrani et al, US Pat Pub No. 2007/0106421.
Vestal et al, US Pat Pub No. 2014/0365258.
Aoba et al, US Pat No. 8,588,974.
Moses et al, US Pat No.8,287,522

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EB at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANAD or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664